             Case 3:14-cv-02346-JCS Document 496 Filed 11/17/20 Page 1 of 2




     PSYCH-APPEAL, INC.
 1 Meiram Bendat (Cal. Bar No. 198884)
 2 8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3 Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4 mbendat@psych-appeal.com
 5 ZUCKERMAN SPAEDER LLP
 6 D. Brian Hufford (admitted pro hac vice)
     Jason S. Cowart (admitted pro hac vice)
 7 485 Madison Avenue, 10th Floor
     New York, NY 10022
 8 Tel: (212) 704-9600
   Fax: (212) 704-4256
 9
   dbhufford@zuckerman.com
10 jcowart@zuckerman.com
11 Attorneys for Plaintiffs and the Classes
     (Additional Counsel on Signature Page)
12
                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN FRANCISCO DIVISION

15 DAVID AND NATASHA WIT, et al.,              Case No. 3:14-CV-02346-JCS
                                               Action Filed: May 21, 2014
16                     Plaintiffs,

17          v.
18 UNITED BEHAVIORAL HEALTH
                                               PLAINTIFFS’ SUBMISSION REGARDING
   (operating as OPTUMHEALTH                   JUDGMENT
19 BEHAVIORAL SOLUTIONS),
20
                       Defendant.
21
     GARY ALEXANDER, et al.,
22                                             Case No. 3:14-CV-05337-JCS
                       Plaintiffs,             Action Filed: December 4, 2014
23
24          v.

25 UNITED BEHAVIORAL HEALTH
     (operating as OPTUMHEALTH
26 BEHAVIORAL SOLUTIONS),
27                     Defendant.
28
                                                                       PLS.’SUBMISSION RE JUDGMENT
                                                         CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS

                                                                                               7545790.1
             Case 3:14-cv-02346-JCS Document 496 Filed 11/17/20 Page 2 of 2




1          Pursuant to the Court’s Order for Parties to Submit Proposed Judgments, ECF No. 493,

2 Plaintiffs submit the [Proposed] Final Judgment attached hereto as Exhibit 1.
3          Plaintiffs and UBH have met and conferred with respect to the form of the Proposed

4 Judgment. Without waiving any objections or rights with respect to the issuance of the Proposed
5 Judgment or to the terms thereof, and reserving all rights to appeal, UBH has stated that it does
6 not object to the form of the Proposed Judgment.
7
     Dated: November 17, 2020                             ZUCKERMAN SPAEDER LLP
8
9                                                             /s/ Caroline E. Reynolds
                                                     Caroline E. Reynolds (admitted pro hac vice)
10                                                    Adam B. Abelson (admitted pro hac vice)
                                                      D. Brian Hufford (admitted pro hac vice)
11                                                    Jason S. Cowart (admitted pro hac vice)
12                                                           PSYCH-APPEAL, INC.
13                                                     Meiram Bendat (Cal. Bar No. 198884)

14                                                       Counsel for Plaintiffs and the Classes

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                            PLS.’ SUBMISSION RE JUDGMENT
                                                               CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS

                                                                                                     7545790.1
